PER CURIAM.
The defendant, Chester Raymond Hedrick, was indicted in Multnomah county for the crime of assault with intent to commit rape. ORS 163.270. He entered a plea of guilty, and was sentenced to imprisonment in the penitentiary for an indeterminate term not to exceed 20 years, from which judgment he appeals.
In State v. Jairl, 229 Or 533, 368 P2d 323, we held that when the appeal is from a conviction based upon a plea of guilty this court, because of the restrictions imposed by ORS 138.050, can consider only whether the circuit court has imposed “an excessive fine or excessive, cruel or unusual punishment not proportionate to the offense.” Defendant’s brief raises no question concerning the punishment imposed on him. His assignments of error attempt to raise other questions which, because of the plea of guilty, we are precluded by ORS 138.050 from considering.
The judgment is affirmed.